Banke, Judge;
The plaintiff below appeals the dismissal of his complaint seeking custody of his three minor children.
After hearing evidence, the trial court found that the defendant (mother) had exercised custody of the children at all times since the parties’ divorce, that she had been a resident of Florida during that time, that she had recently brought the children to the home of the paternal grandmother in Georgia and requested her to keep them for a period of four to six weeks, and that the plaintiff (father) subsequently brought this suit against her when she returned for the children. The court dismissed the complaint for lack of jurisdiction. Held:
A change of custody suit "must be brought where the custodial parent and the child are domiciled, whether in another county or in another state. Although in this case, there was no enticing, tricking, or decoying the [defendant] into the jurisdiction, this rule, nevertheless, must be followed.” Woods v. Woods, 238 Ga. 737, 738 (235 SE2d 36) (1977). See Matthews v. Matthews, 238 Ga. 201 (232 SE2d 76) (1977). The trial court’s ruling is *301accordingly affirmed.
Submitted September 13, 1978
Decided December 1, 1978.
Elsie H. Griner, for appellant.
Yancey & Perkins, Dane Perkins, for appellee.

Judgment affirmed.


Deen, P. J., and Smith, J., concur.